IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45741

STATE OF IDAHO,                                   )
                                                  )   Filed: August 1, 2018
         Plaintiff-Respondent,                    )
                                                  )   Karel A. Lehrman, Clerk
v.                                                )
                                                  )   THIS IS AN UNPUBLISHED
JOSEPH DEAN VOLLE,                                )   OPINION AND SHALL NOT
                                                  )   BE CITED AS AUTHORITY
         Defendant-Appellant.                     )
                                                  )

         Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
         County. Hon. Deborah A. Bail, District Judge.

         Judgment of conviction and unified sentence of ten years, with a minimum period of
         confinement of four years, for felony operating a motor vehicle while under the influence
         of alcohol, affirmed.

         Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
         Appellate Public Defender, Boise, for appellant.

         Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
         General, Boise, for respondent.
                   ________________________________________________

                         Before GUTIERREZ, Judge; HUSKEY, Judge;
                                   and LORELLO, Judge
                    ________________________________________________

PER CURIAM
         Joseph Dean Volle pleaded guilty to operating a motor vehicle while under the influence
of alcohol, Idaho Code §§ 18-8004, -8005(9). The district court imposed a unified ten-year
sentence, with four years determinate. Volle appeals, contending that the district court abused its
discretion by executing Volle’s sentence rather than allowing him to participate in Veteran’s
Court.
         Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                  1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Participation in a problem solving court, including drug
court, is discretionary with the trial court. I.C. § 19-5604. Applying these standards, and having
reviewed the record in this case, we cannot say that the district court abused its discretion.
       Therefore, Volle’s judgment of conviction and sentence are affirmed.




                                                  2